Citation Nr: 0617699	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

In a statement submitted in August 2003, the veteran claimed 
that he has headaches as well as urological and psychiatric 
disorders secondary to his now service connected back 
disability.  This is referred to the RO for appropriate 
consideration.  Similarly, in an appellate brief presentation 
of May 2006, the veteran's representative presented arguments 
pertaining to a claim for a higher rating for the veteran's 
service-connected recurrent right knee strain with functional 
loss and loss of range of motion.  That matter is also 
referred to the RO for initial review.  

 
FINDINGS OF FACT

1.  The Board granted service connection for a right knee 
strain in a December 2004 decision.

2.  A rating decision of January 2005 effectuated the Board's 
decision, specifying that the service-connected disability is 
a right knee strain with functional loss and mild decreased 
range of motion.

3.  The record does not show that the veteran has any other 
right knee disability for which service connection may be 
granted.  






CONCLUSION OF LAW

Service connection has been granted for right knee strain and 
the veteran has not submitted another claim upon which relief 
may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the claim is denied as a matter of law.  
The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA) has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002). Accordingly, any discussion of the VCAA 
is not warranted.

Based on inservice treatment and VA examination, the Board 
granted service connection for right knee strain in a 
December 2004 decision.  This was effectuated by a January 
2005 rating action.  However, in a September 2005 
supplemental statement of the case (SSOC) the RO continued 
the denial for service connection for a "[r]ight knee 
condition (previously considered with residuals right knee 
strain)."  

On review of the record the Board is unable to identify any 
other symptomatology attributable to the right knee.  Nor has 
the veteran complained of or identified any other right knee 
disability for which service connection has not been granted.  

In general, the law provides that service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty while in active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With the above criteria in mind, the Board finds that any 
other claim involving the right knee must be denied because 
it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
In this case, besides the right strain for which service 
connection  was already granted, there has been no other 
right knee disability identified.  Additionally, neither the 
RO nor the veteran has identified any legal basis to continue 
the claim for service connection for a right knee disability.  
Therefore this appeal is dismissed.  


ORDER

The claim for service connection for a right knee disability 
is dismissed.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


